Citation Nr: 0028370	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-14 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from October 1963 to October 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In connection with his appeal the 
veteran testified at a videoconference hearing in January 
2000, and accepted such hearing in lieu of an in-person 
Travel Board hearing.  See 20.700(e) (1999).  A transcript of 
the hearing is associated with the claims file.


REMAND

Since issuance of the June 1999 statement of the case and the 
veteran's personal hearing in January 2000, additional 
evidence in the form of a private medical report pertinent to 
the veteran's hearing acuity and etiology thereof has been 
received.  Such evidence was received without a waiver of the 
veteran's right to initial RO consideration.  The law 
provides that any pertinent evidence submitted by the veteran 
or representative which is accepted by the Board must be 
referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the appellant.  38 C.F.R. § 20.1304(c) 
(1999).  

Accordingly, this claim is returned to the RO for the 
following:

1.  The RO should advise the veteran that 
he has the right to submit additional 
evidence and argument on the matter the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should review the entire 
evidentiary record, to include the 
previously unconsidered private medical 
reports from Dr. Tran.  Upon 
consideration of all evidence and all 
potentially applicable laws and 
regulations, to include 38 C.F.R. 
§§ 3.303, 3.306 (1999), the RO should 
determine whether the veteran's claim of 
entitlement to service connection for 
bilateral hearing loss is well grounded.  
If so, the veteran should be scheduled 
for a VA examination to determine whether 
hearing loss in either ear existed prior 
to service and if so whether such 
underwent aggravation during service; or, 
to otherwise determine whether a 
currently diagnosed hearing loss 
disability is likely related to the 
veteran's period of service.  The claims 
folder and a separate copy of this remand 
must be made available to the examiner 
for review before the examination.

3.  After any indicated development has 
been accomplished, the RO should review 
the record to ensure that such is 
adequate for appellate review.  The RO is 
advised that where the remand orders of 
the Board or the United States Court of 
Appeals for Veterans Claims are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  After any indicated 
corrective action has been completed, the 
RO should again review the record and re-
adjudicate the veteran's claim of 
entitlement to service connection for 
bilateral hearing loss.  If the benefit 
sought on appeal remains denied the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


